Title: To John Adams from John Jay, 4 May 1786
From: Jay, John
To: Adams, John


     
      Dr Sir
      Office for foreign Affairs 4th: May 1786
     
     Since the 22d. February which was the Date of my last Letter to You, I have been honored with yours of the 4. 5. and 11 Novemr. and 2. 6. 9. 12. and 15 and one of    Decemr. last, and also of 4th. 21. and 26. January 1786. All of them have been laid before Congress, from whom I have no Instructions to say any thing more on the Subjects of them than what you will find in my Letter to you of the 1st. Inst.— This is to be imputed to there not being so many States convened in Congress as are necessary to decide on Matters of that kind, for since last Autumn when the new Election took place they have not had nine States on the floor for more than three or four Days, until this Week— There are nine at present and more are expected, so that I hope more Attention will now be paid to our foreign Affairs than has been the Case for many Months past.—
     Your and Mr. Jeffersons joint Letter dated 2d. & 11th. October last with the Prussian Treaty has been received and I have reported a Ratification of it, which when agreed to shall without Delay be transmitted. The printed Papers herewith transmitted will give you some Ideas of our Affairs. The proposed Impost gains Friends and the Legislature of this State has passed an Act in its Favor rather in Compliance with the popular Opinion, than that of a Majority in the House— it departs however from some material Parts in the Recommendation of Congress, and it is not certain that in it’s present State it will be accepted. As this Letter will go by the Packet I avoid minute Details— I hope by the next private Ship to write more circumstantially especially as it is probable that Congress will by that Time have concluded on several Matters respecting foreign Affairs, which have long been and now are under their Consideration.—
     Mr. Anstey is here, and I think has Reason to be satisfied with the Attention shewn him. The English Papers do us Injustice, and are calculated to create a much greater Degree of Asperity in this Country than really exists in it.—
     Mr. Hancock is still at Boston, and it is not certain when he may be expected— this is not a pleasant Circumstance, for though the Chair is well filled by a Chairman, yet the President of Congress should be absent as little and seldom as possible.
     With great & sincere Regard I am / Dr Sir / Your most obt. & hble: Servt.—
     
      John Jay—
     
     